Citation Nr: 9901830	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-02 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for the residuals of a 
subarachnoid hemorrhage.  

2.  Entitlement to service connection for disability 
manifested by seizures.  

3.  Entitlement to an increased rating for the service-
connected prostatitis, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased (compensable) rating for the 
service-connected anxiety reaction.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from November 1968 to 
June 1973.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1994 decision of the RO, which 
determined that new and material evidence had not been 
submitted to reopen the veterans claim of service connection 
for the residuals of a subarachnoid hemorrhage and from an 
April 1994 decision of the RO, which denied the veterans 
claim of service connection for a seizure disorder.  

The Board also received this case on appeal from a September 
1996 decision of the RO, which denied is claims for increased 
ratings for the service-connected prostatitis and anxiety 
reaction.  



REMAND

On the most recent VA spine examinations in August 1996, 
the veteran was reported to have denied any frank bowel or 
bladder incontinence problems but was reported to have had 
some overflow incontinence related to nocturia that was 
suspected to be caused by chronic prostatitis.  He was 
reported to have been without any recent prostate infections 
and was diagnosed, in part, with history of chronic 
prostatitis.  It is unclear to the Board from the record 
whether the veteran is experiencing any voiding dysfunction 
or urinary tract infection due to the service-connected 
chronic prostatitis.  See 38 C.F.R. § 4.115a including 
Diagnostic Code 7527 (1998).  

In addition, the veteran filed his claim for increased rating 
for service-connected anxiety reaction in July 1996.  The 
rating schedule criteria for evaluating psychiatric disorders 
changed on November 7, 1996.  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to the resolution of 
his appeal under the criteria which are most favorable to his 
claim.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  It is 
apparent that the RO did not have the opportunity to apply 
the new rating criteria pursuant to 38 C.F.R. § 4.130 
including Diagnostic Code 9440 (1998.)  

The veterans claims of entitlement to increased ratings for 
service-connected anxiety reaction and prostatitis are well 
grounded in that they are not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991).  VA therefore has a duty 
to assist him in developing the facts pertinent to his 
claims.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.159 (1997); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  New examinations are therefore necessary to 
address the veterans claims of entitlement to increased 
rating.  

Received in November 1997 were VA outpatient treatment 
records, reflecting treatment from August 1996 to November 
1997.  The records reflect references to psychiatric 
disabilities, prostatitis, dizziness, headaches and seizure 
disorders.  However, there is no Supplemental Statement of 
Case of record reflecting that the RO had the opportunity to 
review this evidence and determine whether it supported an 
allowance of any benefit sought on appeal.  In order to 
ensure that the veterans due process rights are not 
violated, appropriate procedural development reflecting 
review of this evidence, must be undertaken by the RO prior 
to appellate handling of the appeal.  See 38 C.F.R. §§ 19.31, 
19.37 (1998).  

With respect to the issues of whether new and material 
evidence has been submitted to reopen the claim of service 
connection for the residuals of a subarachnoid hemorrhage and 
service connection for disability manifested by seizures, the 
veteran should be asked to submit all medical evidence that 
tends to support his assertions that he is suffering current 
disability due to disease or injury in service.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
the service-connected anxiety reaction 
and prostatitis, since August 1996, and 
for his claimed seizure disorder since 
service.  The RO should request the 
veteran to furnish signed authorizations 
for release of any private medical 
records, if applicable.  The veteran 
should also be asked to submit all 
medical evidence which tends to support 
his assertions that he is experiencing a 
seizure disability or residual 
subarachnoid hemorrhage disability due to 
disease or injury which was incurred in 
or aggravated by service.  The RO should 
obtain all additional VA medical records 
not currently of record and incorporate 
them into the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected anxiety reaction.  All 
indicated testing in this regard should 
be accomplished.  The claims folder 
should be made available to the examiner 
for review before the examination.  Based 
on his or her review of the case, it is 
requested that the examiner provide a 
full multiaxial evaluation, including a 
score on the GAF scale on Axis V with an 
explanation on the score's meaning.  In 
addition, the examiner should offer an 
opinion as to degree of social and 
industrial inadaptability caused by the 
service-connected anxiety reaction alone.  
The examiner also should be provided with 
a copy of both the old and new rating 
criteria and be asked to comment on the 
severity of the service-connected anxiety 
reaction in terms of those criteria.  

3.  The veteran should be afforded a VA 
examination in order to determine the 
current severity of his service-connected 
prostatitis.  All indicated testing in 
this regard should be accomplished.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should comment 
as to whether the veteran requires the 
wearing of absorbent materials due to 
prostatitis and, if so, should note the 
frequency of the number of times per day 
that they need to be changed.  The 
examiner should also comment on whether 
the service-connected prostatitis 
involves recurrent symptomatic infection, 
which requires drainage and frequent 
hospitalization, or requires continuous 
intensive management.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  This should 
include applying the most favorable 
Diagnostic Code, whether it be 38 C.F.R. 
§ 4.132, including Diagnostic Code 9411 
(1996) or 38 C.F.R. § 4.130, including 
Diagnostic Code 9440 (1998), to the 
veterans claim for increase for service-
connected anxiety reaction.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond thereto.

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
